DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/US2018/062513, filed 11/27/2018, which claims priority to U.S. Provisional Application No. 62/591481, filed 11/28/2017, is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 05/27/2020, 09/16/2021, 11/22/2021, and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and have been examined in this action.  Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (WO2016100861, cited in Applicants’ IDS dated 05/27/2020) in view of Cochrum et al. (US7101862, cited in Applicants’ IDS dated 05/27/2020) and Machin et al. (Carbohydrate Polymers 87 (2012), pp. 2024-2030).

Regarding claims 1 and 3-20, Sanders et al. teach a hemostatic composition for use in wound care kits comprising a crosslinked polysaccharide such as cyclodextrin (see paragraphs [0041] and [0063]).  Sanders et al. teach that their hemostatic 

Regarding claims 1 and 3-20, although Sanders et al. teach that the ability to control crosslinking and equilibrium swell allows their hemostatic compositions to be optimized for a variety of uses, Sanders et al. do not disclose a kit or methods of treating wounds with first and second hemostatic compositions having different crosslinking degree, and swelling fluid absorption capability.
Cochrum et al. teach hemostatic compositions comprising cellulose and a polysaccharide such as dextran covalently linked to the cellulose.  Additional polysaccharides can be covalently linked to the cellulose and/or the first polysaccharide or trapped by a network formed by the covalent linking or ionic crosslinking of the first polysaccharide.  Cochrum et al. teach that the degree of crosslinking of the polysaccharide is a factor in the water regain of a hemostatic composition.  Cochrum et al. teach that the amount of hemostatic composition to be used will vary with the patient, the wound, and the composition employed.  Cochrum et al. further teach that hemostatic compositions with varying water regains can be assembled (e.g., stacked in 
Based on the teachings of Cochrum et al., which teach that hemostatic compositions with varying water regains can be assembled to attain hemostasis, and the teachings of Sanders et al., which teach that the ability to control crosslinking and equilibrium swell allows hemostatic compositions to be optimized, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include in a kit a first and second hemostatic composition in powdered form each having a crosslinked polysaccharide such as cyclodextrin with a different degree of cross-linking and different crosslinking agents.  A skilled artisan would have been motivated to formulate a kit comprising a first and second hemostatic composition having crosslinked polysaccharides with a different degree of cross-linking, a pharmaceutically acceptable diluent and antimicrobial or growth factor to tailor the treatment of a wound, attain hemostasis, and optimize reaction time and temperature.
Also, based on the teachings of Sanders et al., which teach that the equilibrium swell of their hemostatic compositions may generally range from 400% to 1300%, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to achieve the claimed swelling capability via routine experimentation and optimization. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


	Machin et al. teach synthesizing hydrogel matrices by crosslinking β-cyclodextrins with the reagent epichlorohydrin.  Machin et al. teach that these hydrogel matrices are potentially suitable as sustained release systems for agents such as antifungal drugs (see Abstract).
	Based on the teachings of Machin et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include crosslinked β-cyclodextrin as the crosslinked polysaccharide in the hemostatic compositions of Sanders et al. and Cochrum et al., with a reasonable expectation that the crosslinked β-cyclodextrin would serve as an effective hydrogel matrix for treating a wound and attaining hemostasis.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615